       Case 1:18-cv-04303-SCJ Document 70 Filed 06/18/19 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION



   ASHLEY FLORENCE, on behalf of           Case No. 1:18-cv-4303-SCJ
   herself and all others similarly
   situated,

                     Plaintiff,
         -against-

   DELI MANAGEMENT, INC.,
   d/b/a
   JASON’S DELI,

                     Defendant.



                                  ORDER

      This matter appears before the Court on the Joint Motion for

Extension of Discovery Period. Doc. No. [66]. The motion is GRANTED.

Accordingly, the deadlines in the Court’s Order (Doc. Nos. [30, 37, and 40])

are modified as follows: the ninety (90) day decertification discovery

period set by the Court will commence ten (10) days after either (i) the

conclusion of the forty-five (45) day opt-in period requested by Plaintiff’s
       Case 1:18-cv-04303-SCJ Document 70 Filed 06/18/19 Page 2 of 2




Motion for Expedited Consideration of Conditional Certification and

Court-authorized Notice to the South Region [Doc. 60], if that Motion is

granted; or (ii) the date of an Order denying that Motion.

     IT IS SO ORDERED, this 18th
                            __ day of June, 2019.


                                    s/Steve C. Jones
                                   _________________________________
                                   Hon. Steve C. Jones
                                   Judge, United States District Court




                                     -2-
